Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN 206065415 U.
Regarding Claims 8-15, taking the included translated copy of the Written Opinion of the International Searching Authority as an accurate summery of the relevant contents of the ‘415 reference, ‘415 teaches the features of selective laser melting work bench as cited in the Written Opinion, with the Examiner further concurring with the reasoning of the Written Opinion that it would be obvious to make it so that when there are more than two outer forming base tables, adjacent tables can be lowered together so as to, while maintaining the advantage of additional tables, simulate the function of a single lowering table by duplicating the part of the single lowering table to two, since it has been held that making separable and duplicating parts is within ordinary skill in the art.

Claims 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over CN 206065415 U as applied to Claims 12-15 above, and in view of CN 106457395 A.
Regarding Claims 16-23, ‘415 teaches the work bench as applied above, and while silent on control units, ‘395 teaches that in analogous art to 3D printing that a control unit as claimed is used to provide input about the desired object to be formed per the citations in the Written Opinion, and thus it would have been obvious to include input and control units as claimed in order to provide direction for which objects to be made.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743